Citation Nr: 0025914	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for labyrinthitis with 
tinnitus, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied an increased rating for 
labyrinthitis with tinnitus and a total rating based upon 
unemployability due to service-connected disabilities.  In a 
March 2000 rating decision, the RO granted the total rating 
claim, and the veteran appears to be satisfied with the 
disposition of the total rating claim.

In a statement in support of his claim filed in March 1998, 
the veteran inquired about the status of a notice of 
disagreement with respect to his "hearing problem" filed in 
1994.  Review of the record reveals that in June 1994 the 
veteran filed a notice of disagreement in which he stated 
that he was primarily concerned with the impairment caused by 
his service-connected labyrinthitis, claiming that there had 
been a worsening of this disability since recent surgery.  
Thus, the Board is of the opinion that the issue to which the 
veteran referred in his March 1998 statement is the increased 
rating claim that is the subject of the remand below.


REMAND

The issue on appeal was previously remanded by the Board for 
further development in April 1997.  Of record at the time of 
the Board's April 1997 remand was a December 1994 statement 
from a VA vocational rehabilitation specialist.  As noted by 
the Board in the remand, the specialist stated that the 
veteran's VA treating physician reported that the veteran had 
permanent damage to the balance organ causing dizziness and 
chronic baseline unsteadiness.

In the April 1997 remand, the Board requested that the 
veteran's complete vocational rehabilitation records be 
obtained and associated with the claims files.  The record 
reflects that the RO has not obtained the requested 
vocational rehabilitation records.

Although since the April 1997 Board remand the RO has granted 
a total rating based upon unemployability due to service-
connected disabilities, the vocational rehabilitation 
evidence remains relevant to the veteran's claim for an 
increased rating for his service-connected labyrinthitis with 
tinnitus, especially given the fact that the veteran's 
representative requested the assignment of an extra-schedular 
rating in his March 1997 informal hearing presentation.  
Accordingly, further development is warranted in order to 
secure this potentially relevant evidence.

Since the Board's April 1997 remand, the criteria for 
evaluating diseases of the ear and other sense organs were 
changed.  64 Fed. Reg. 25,202-25,210 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  These changes became effective June 
10, 1999.

These amendments included the changing of Diagnostic Code 
6204 from chronic labyrinthitis to peripheral vestibular 
disorders.  Tinnitus is no longer one of the criteria listed 
under Diagnostic Code 6204.  Moreover, a newly added note to 
38 C.F.R. § 4.87 states that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204 or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Under the decision of the United States Court of 
Veterans Appeals in Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  

In a precedent opinion dated in April 2000, the VA General 
Counsel held that if an amended regulation is more favorable 
to the veteran, the amended regulation should be applied to 
rate the veteran's disability for periods from and after the 
effective date of the amendment and the prior version of the 
regulation should be applied to rate the disability for any 
period preceding the effective date of the amendment.  
VAOPGCPREC 3-2000.

Service connection for labyrinthitis with tinnitus was 
established in a June 1993 rating decision in which the RO 
rated the veteran's previously service-connected tinnitus 
with his labyrinthitis as one disability.  The rationale for 
this single rating was the fact that tinnitus was considered 
to be one of the symptoms of labyrinthitis.  The rating 
criteria in effect prior to June 10, 1999, listed tinnitus as 
a criterion for both severe and moderate chronic 
labyrinthitis.  However, as noted above, a separate rating 
for tinnitus is now possible under the new rating criteria.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the claim 
on appeal.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims files.  Regardless, the 
RO should secure all medical reports from 
the John Cochran VA Medical Center in St. 
Louis, Missouri, reflecting treatment of 
the veteran for the disability at issue 
since June 1997.

2.  The RO should obtain the veteran's 
vocational rehabilitation and counseling 
records and associate them with the 
claims files.

3.  The RO should arrange for the veteran 
to undergo a VA ear, nose, and throat 
examination by a physician with 
appropriate expertise to determine the 
extent of impairment of the veteran's 
service-connected labyrinthitis and 
tinnitus.  Any special diagnostic studies 
deemed should be performed.  The examiner 
should identify all current 
manifestations of the service-connected 
labyrinthitis and tinnitus.  The examiner 
should be given a copy of the applicable 
current and pre-amendment rating criteria 
for chronic labyrinthitis, peripheral 
vestibular disorders, and tinnitus found 
at 38 C.F.R. §§ 4.87, 4.87a Diagnostic 
Code 6204.  The examiner's findings must 
address the presence or absence of the 
manifestations described in the rating 
schedule.  The examiner should also 
provide an opinion concerning the impact 
of the veteran's labyrinthitis and 
tinnitus on his ability to work.

The supporting rationale for each opinion 
expressed should also be provided.  The 
claims files must be made available to 
and reviewed by the examiner, and the 
examination report should reflect that 
the claims files were reviewed.

4.  Then, the RO should ensure that the 
above development has been completed.  It 
should then undertake any other indicated 
development and readjudicate the issue of 
entitlement to an increased rating for 
labyrinthitis with tinnitus, to include 
consideration of the former and current 
rating criteria.  The RO should 
specifically consider whether the 
veteran's labyrinthitis and tinnitus 
should be separately rated.  The RO 
should also consider whether the case 
should be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (1999).  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


